 In the MatterOfMCGOLDRICBLUMBER COMPANYandINTERNATIONALWOODWOR$ERSOF AMERICA, LOCAL100, AFFILIATED WITH THE C. I. 0.Case No. R-24.50.-Decided April 26, 1941Jurisdiction:lumber industry.-Investigation and Certification of Representatives:fusal to accord union recognition ; electron necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees, excluding supervisory employees, foremen with the power tohire and' fire, office and clerical employees, and employees of the City Garage,;agreement as to.Mr. Robert L. Condon,for the Board.Mr. C. D. Randall,of Spokane, Wash., for the Company.Mr. Roy W. AtkinsonandMr. Virgil Burtz,of Seattle,Wash., forthe Union.'Mr.William, H. Bartley,of counsel to the Board.DECISIONAND -DIRECTION OF ELECTIONSTATEMENT OF TIIE CASEOn January 31, 1941, International Woodworkers of America,Local 100, affiliated with the Congress of Industrial Organizations,herein called the Union, filed with the Regional Director for theNineteenth Region' (Seattle,- Washington) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of McGoldrick Lumber Company, Spokane, Wash-ington, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On March 21, 1941, the, National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an' investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On March 27, 1941, theRegional Director issued a notice of hearing, copies of which wereduly served upon the Company and the Union.31 N L. R. B.,,No. 59.1389 390DECISIONS OF NATIONAL .LABOR RELATIONS BOARDPursuant to notice, a hearing was held on April 3, 1941, at Spokane,Washington, before Edward Grandison Smith, the Trial Examinerduly designated by the Chief Trial Examiner.The Company wasrepresented by counsel and the Union by its representatives;, bothparticipated in the hearing.Full opportunity to be heard, to exam-ine and cross-examine witnesses and to introduce evidence bearingon the issues was afforded all parties.During the hearing the Trial,Examiner made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.'The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMcGoldrick Lumber Company is a Washington corporation, hav-ing its principal office and place of business in Spokane, Washing-ton.It is engaged in a general logging, sawmill, mill, and manu-facturing business.It cuts timber into logs, saws, and mills logsinto lumber and lumber products and sells such products throughouttheUnited States.The Company operates a sawmill and manu-facturing plant at Spokane, a logging camp near Fernwood, Idaho,and a logging camp at Pend Oreille County, Washington. , It owns33,476 acres of timberland, of which 31,674 acres are in, Idaho andthe remainder in Washington.'The president of the Company testified, and we find, that the factswith respect to the Company's business in 1939 and 1940 are sus-stantially identical to the findings of fact relating to the Company'sbusiness which the Board made in a previous case involving theCompany.lIn that case we found and we find here that about 73.3 per centof the logs cut at the Spokane mill during 1935 came from McGold-rick's timberlands in Idaho. In 1936 the figure was 69.6 per cent.The balance of the logs came from Washington.McGoldrick pur-chases about 10 per cent of the logs cut at the Spokane mill fromindependent contractors, the logs being shipped to it from Washing-ton and Idaho in approximately equal proportions.'Matter of McGoldrick Lumber Company, a corporation; Industrial Employees' Union,Inc, a corporation, and Industrial Employees' Union, Inc., Local No. 76, District9 andLumber, and Sawmill Workers, Union, LocalNo2552,19 N L R' B 887. McGOLDRICK LUMBER COMPANY391The principal production and sales figures for McGoldrick duringthe years 1935 and 1936 are shown iii the accompanying table :Lumber cut (board feet, timberscale) ---_--_----.----_-----------------------46, 363, 53351, 372, 456Sales--------------------------------------------------------------------------$1,463,105$1,830,278Per cent of lumber sold shipped out of WashingtonIBy, value--------------------------------------------------------------73 876By footage-----------------------------------------------------------------8487The percentage of sales, by value, involving shipments outside ofWashington was substantially the same for the first 8 months of 1937as it was for the years 1935 and 1936.II.THE ORGANIZATION INVOLVED- InternationalWoodworkers of America, Local 100, is a labor or-ganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to recognize the Union unless the Boardcertifies it as the exclusive representative of its Spokane plant.Astatement prepared by the Field Examiner and introduced at thehearing shows that the Ui ion represents a substantial number ofemployees in the unit found below to be appropriate.2We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce within the several Statesand tends to lead to labor disputes burdening and obstructing com-Inerce and the free flow of commerce.V.THE APPROPRIATE UNITThe Union and the Company agree, and we find, that all produc-tion and maintenance employees, employed by the Company at Spo-kane,Washington, exclusive of supervisory employees, foremen with2The Trial Examiner's statement shows that 210 employees whose names appear on theCompany's pay roll of February 27, 1941, have signed application-authorization cards inthe Union.The cards were dated between December 1, 1940, and March 1, 1941. Therewere approximately 306 employees in the alleged appropriate unit on February 27, 1941. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe power to hire and fire, officefin,-] clerical employees, and em-ployees of the City Garage, constitute a unit appropriate for the pur-poses of collective bargaining.We further find that said unit willinsure to employees of the Company the full benefit of their rightto self-organization. and to collective bargaining, and otherwise ef-fectuate the'policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by yam election by secret ballot.We findthat the employees of the Company eligible to vote in the electionshall be those employees in the appropriate unit who were employed,during the pay-roll period immediately preceding the date of theDirection of Election herein, subject to such limitations and additionsas were set forth in the Direction of Election.Upon' the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A -question affecting commerce has arisen concerning the repre-sentation of employees of McGoldrick Lumber Company,Spokane,Washington,within the meaning of Section 9 (c) and Section 2 (6)and (7)of the National Labor Relations Act.2.All production and maintenance employees of the Company atSpokane,Washington,excluding supervisory employees,foremenwith the power to hire and fire, office and clerical employees, andemployeesof the CityGarage, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith McGoldrick Lumber Company, Spokane, Washington, an elec-tion by,secret ballot shall b'e!,conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Nine-teenth Region, acting in this matter as agent for the National Labor McGOLDRICK LUMBER COMPANY393Relations Board, and subject to Article III, Section 9, 'of said Rulesand Regulations, among all production and maintenance employeesof the Company who were employed at Spokane, Washington, duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing supervisory employees, foremen with the power to hire and fire,office and clerical employees, and employees in the City Garage, andemployees who have since quit or been discharged for cause, todetermine whether or not,they desire to be represented by Inter--nationalWoodworkers of America, Local 100, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.I